DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
The current application contains two inventions: 
Invention I (Claims 1-10) is directed to an OLED panel classified at least in H01L 51/5012. 
Invention II (Claims 11-20) is directed to an electronic apparatus comprised an OLED panel, classified at least in H01L 27/307. 
The inventions II and I are related as a combination and a sub-combination. Since a patent shall be directed only to one distinct invention, an Applicant is given a choice of choosing one invention for examination if a combination can be created using a device different from that of a sub-combination and a sub-combination has a separate utility. 
However, claims of the current application are written such that a combination and a sub-combination can be examined together if they are directed to the same species of a sub-combination; the sub-combination species are shown in paragraph 2:
At least Claim 1 is generic to the following disclosed patentably distinct sub-combination species: 
Species 1 shown in Fig. 1A. It is directed to an OLED panel in which each OLED pixel comprises three OLED sub-pixels, under each of which a NIR sensor is disposed.
Species 2 is shown in Fig. 5. It is directed to an OLED panel which is different from Species 1 by having four OLED sub-pixels.
Species 3 is shown in Fig. 4A. It differs from Species 1 by having NIR sensors only in two of three OLED sub-pixels.
Species 4 is shown in Fig. 4B. It differs from Species 1 and 3 by having a NIR sensor only in one of three OLED sub-pixels.
Species 5 is shown in Fig. 4C. It differs from Species 1, 3, and 4 by having only an NIR emitter or a NIR detector in each of three OLED sub-pixels.
Species 6 is shown in Fig. 4D. It differs from other species by having a NIR detector in one OLED sub-pixel, a NIR emitter in another OLED sub-pixel, while a third OLED sub-pixel is disposed between the above two OLED sub-pixel and is free from any NIR devices.
The species are independent or distinct because as disclosed (and as explained above) different species have mutually exclusive characteristics. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least some of the following reason(s) apply: 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and 
 (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should Applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
If Applicant choose for examination an electronic apparatus only, a requirement of choosing only one species remains the same, and the electronic apparatus comprises the same species that are shown for an OLED display in subsection 2.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 08/01/21